DETAILED ACTION
This office action is in response to the application filed on 09/28/2020. Claims 1-4 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number KR10-2018-0037811 filed on 04/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0036985) in view of Lee (US 2019/0215512) and in further view of Seregin (US 2017/0332084).

	Regarding claim 1, Jang discloses the following claim limitations: a method of decoding an image, comprising: (Jang, paragraph 32 discloses an intra prediction for image decoding),
(Jang, abstract discloses deriving intra chroma prediction mode information for deriving an intra prediction mode of a chroma block corresponding to the luma block),
and performing intra prediction on the current block based on the intra prediction mode (Jang, paragraph 15 discloses intra prediction performance for a chroma component can be enhanced by using intra prediction mode for a luma component),
wherein the intra prediction mode of the current block is determined for each of a luma block and a chroma block, respectively (Jang, paragraph 100 discloses a prediction for a luma component block (luma block) and a prediction for a chroma component block (chroma block) of the current block can be performed. In this case, the intra prediction mode for the chroma component (chroma block) can be set separately from the intra prediction mode for the luma component (luma block).
	Jang does not explicitly disclose the following claim limitations: wherein the intra prediction mode of the luma block is derived based on an MPM list and an MPM index and wherein the MPM list includes at least one of an intra prediction mode of a neighboring block (ModeA), ModeA+n, ModeA-n, or a default mode.
	However, in the same field of endeavor Lee discloses more explicitly the following: wherein the intra prediction mode of the luma block is derived based on an MPM list and an MPM index (Lee, paragraph 147 discloses an intra prediction mode of a chroma block can be derived from information, including an MPM list and an MPM index mpm_idx, which is used to derive an intra prediction mode of a luma block).

	The reasoning being is to provide a method and apparatus for encoding and decoding an image using intra prediction to enhance compression efficiency (Lee, paragraph 5).
	Jang and Lee do not explicitly disclose the following claim limitation: and wherein the MPM list includes at least one of an intra prediction mode of a neighboring block (ModeA), ModeA+n, ModeA-n, or a default mode.
	However, in the same field of endeavor Seregin discloses more explicitly the following:  and wherein the MPM list includes at least one of an intra prediction mode of a neighboring block (ModeA), ModeA+n, ModeA-n, or a default mode (Seregin, paragraph 79 discloses a video coder can generate an MPM candidate list from different MPM types… neighbor-based intra prediction modes, derived intra prediction modes, and default intra prediction modes).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Jang and Lee with Seregin to create the system of Jang and Lee as outlined above with the different intra prediction modes of Seregin.
	The reasoning being is to provide techniques for signaling, from a video encoder to a video decoder, information used by the video decoder to determine the intra prediction mode that is to be used to decode a particular block of video data (Seregin, paragraph 8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0036985) in view of Lee (US 2019/0215512) and in further view of Seregin (US 2017/0332084) and in further view of Jun (US 2020/0021804).

	Regarding claim 2, Jang, Lee and Seregin discloses the claimed invention as outlined above in claim 1.
	Jang, Lee and Seregin do not explicitly disclose the following claim limitations: wherein the current block is one of a plurality of lower coding blocks belonging to a higher coding block, and wherein the plurality of lower coding blocks belonging to the higher coding block share the MPM list.
	However, in the same field of endeavor Jun discloses more explicitly the following: 
wherein the current block is one of a plurality of lower coding blocks belonging to a higher coding block, and wherein the plurality of lower coding blocks belonging to the higher coding block share the MPM list (Jun, paragraph 118 discloses When the current block is partitioned into a plurality of sub -blocks, the sub-blocks may share the MPM list prepared for the current block).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Jang, Lee and Seregin with Jun to create the system of Jang, Lee and Seregin as outlined above with sub-blocks sharing the same MPM list.
	The reasoning being is to provide a method and apparatus for encoding and decoding an image to enhance compression efficiency (Jun, paragraph 4).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0036985) in view of Lee (US 2019/0215512) and in further view of Seregin (US 2017/0332084) and in further view of Zhang (US 2016/0277762)

Regarding claim 3, Jang, Lee and Seregin discloses the claimed invention as outlined above in claim 1.
	Jang, Lee and Seregin do not explicitly disclose the following claim limitations: wherein performing the intra prediction comprises: specifying a luma region for inter-components reference of the chroma block; performing down-sampling for the luma region; deriving a parameter for the inter-components reference of the chroma block; and predicting the chroma block based on the down-sampled luma region and the parameter.
	However, in the same field of endeavor Zhang discloses more explicitly the following: wherein performing the intra prediction comprises: specifying a luma region for inter-components reference of the chroma block; performing down-sampling for the luma region; deriving a parameter for the inter-components reference of the chroma block; and predicting the chroma block based on the down-sampled luma region and the parameter (Zhang, paragraph 66 discloses The downsampled current luma block is used to derive the prediction block for chroma coding while the downsampled neighboring luma block is used for derivation of parameters i.e., .alpha. and .beta).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Jang, Lee and Seregin with Zhang to create the system of Jang, Lee and Seregin as outlined above with the down-sampling method of Zhang.
.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0036985) in view of Lee (US 2019/0215512) and in further view of Seregin (US 2017/0332084) and in further view of Lee (US 2019/0222837) herein after Lee ‘837.

Regarding claim 4, Jang, Lee and Seregin discloses the claimed invention as outlined above in claim 1.
	Jang, Lee and Seregin do not explicitly disclose the following claim limitations: wherein the current block is divided into a plurality of sub-blocks, and wherein the division is performed based on at least one of a size or a shape of the current block.
	However, in the same field of endeavor Lee ‘837 discloses more explicitly the following:
wherein the current block is divided into a plurality of sub-blocks, and wherein the division is performed based on at least one of a size or a shape of the current block (Lee ‘837 paragraph 7 discloses if a size of the current block corresponds to a predetermined size, the dividing may be performed).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Jang, Lee and Seregin with Lee ‘837 to create the system of Jang, Lee and Seregin as outlined above with dividing a current block into sub-blocks based on the original size of said current block.
The reasoning being is to provide a method and apparatus for encoding and decoding a video image using intra prediction to enhance compression (Lee ‘837, paragraph 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.